NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

___________________________________
                                    :
NEDZAT KORAC,                       :
                                    :   CIV. ACTION NO. 19-18451(RMB)
            Petitioner              :
      v.                            :
                                    :
WARDEN S. YOUNG,                    :
                                    :
            Respondent              :
____________________________________:


BUMB, United States District Judge

     This matter comes before the Court upon Petitioner Nedzat

Korac’s petition for writ of habeas corpus under 28 U.S.C. § 2241.

(Pet., ECF No. 1.) Petitioner is incarcerated in the Federal

Correctional Institution in Fairton, New Jersey, serving a federal

sentence imposed by the United States District Court, Southern

District of New York on September 7, 2017, in Criminal Action No.

15-cr-663(CM). (Id., ¶4.) He brings this petition to challenge an

immigration detainer lodged against him. (Id.)

I.   SCREENING UNDER RULE 4

      Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition
and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons

discussed below, the Court lacks jurisdiction under § 2241.

II.   THE PETITION

      Petitioner alleges that on September 25, 2018, the Federal

Bureau of Prisons sent a Detainer Action Letter to the Department

of Homeland Security’s Immigration and Customs Enforcement Bureau,

acknowledging that a detainer was filed against Petitioner for

possible deportation and notifying ICE that Petitioner’s tentative

release    date   is   October   4,   2020.   (Pet.,   ECF     No.   1   at   10.)

Petitioner seeks to challenge the detainer because he is stateless

and ICE has, on prior occasions, dropped similar detainers because

Petitioner is stateless and not deportable. (Id.)

III. DISCUSSION

      28 U.S.C. § 2241(c)(3) provides:

            (c) The writ of habeas corpus shall not extend
            to a prisoner unless—

                  . . .

                  (3) He is in custody in violation of the
                  Constitution or laws or treaties of the
                  United States[.]

      To   invoke      jurisdiction   under    §   2241   to     challenge      an

immigration detainer, a petitioner must demonstrate the he was in

custody pursuant to the detainer at the time he filed the petition.


                                       2
Henry v. Chertoff, 317 F. App’x 178, 179 (3d Cir. 2009); see Mundo-

Violante v. Warden Loretto FCI, 654 F. App’x 49, 51 (3d Cir. 2016)

(citing Zolicoffer v. United States Dep’t of Justice, 315 F.3d

538, 540-41 (5th Cir. 2003) (collecting cases)). A prisoner who is

serving a federal sentence and is not subject to a final order of

removal is not in custody for purposes of § 2241 based on an

immigration detainer. Id.

IV.   CONCLUSION

      For the reasons discussed above, this Court lack jurisdiction

under 28 U.S.C. § 2241. Therefore, the Court will dismiss the

petition.



An appropriate Order follows.



Date: December 3, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                UNITED STATES DISTRICT JUDGE




                                  3
